            Case 3:14-cr-00175-WHA Document 1142 Filed 02/12/20 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18
19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-00175-WHA
20
                                  Plaintiff,       DECLARATION REGARDING
21                                                 PSPS IN SUPPORT OF PG&E’S
22                                                 RESPONSE TO ORDER TO SHOW
            v.                                     CAUSE AND FURTHER ORDER
23                                                 TO SHOW CAUSE
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                                 Judge: Hon. William Alsup
                                  Defendant.
25

26
27

28

      DECLARATION REGARDING PSPS IN SUPPORT OF PG&E’S RESPONSE TO ORDER TO SHOW CAUSE
                            AND FURTHER ORDER TO SHOW CAUSE
                                   Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1142 Filed 02/12/20 Page 2 of 3




 1                  I, Matthew Pender, declare as follows:

 2                  1.      I am the Director of the Community Wildfire Safety Program at Pacific

 3   Gas and Electric Company (“PG&E”). In this role, I am responsible for overseeing the

 4   execution of PG&E’s Community Wildfire Safety Program, which includes PG&E’s Public

 5   Safety Power Shutoff (“PSPS”) Program. I have held this position since February 2019. This

 6   declaration is based on my personal knowledge and information known to me in my role as

 7   Director of the Community Wildfire Safety Program.

 8                  PG&E’s Public Safety Power Shutoff Program

 9                  2.      PG&E implemented its PSPS program in 2018 in response to a

10   dramatically increased wildfire risk due in large part to years of drought and climate change

11   causing a longer and drier fire season and more extreme weather events. The PSPS program was

12   not the result of any failure to comply with vegetation management laws and is unrelated to tree

13   worker availability.

14                  3.      PG&E’s Enhanced Vegetation Management (“EVM”) program will not by

15   itself be a significant driver of reductions in PSPS events. The principal drivers for reducing the

16   frequency and scope of PSPS events are instead: the availability of more localized weather

17   forecasts and real-time data to more precisely determine what areas may require de-energization;

18   sectionalization of lines to allow de-energization of smaller sections of line; the use of
19   microgrids to power safe-to-energize areas within a de-energized area, and targeted system

20   hardening in high fire-risk areas.

21                  4.      Significantly reducing the frequency and scope of PSPS events will take a

22   number of years, but PG&E expects significant improvements each year. For example, PG&E

23   has installed more than 200 sectionalizing devices to date, allowing for a potential PSPS scope

24   reduction of approximately 138,000 customers, with more than 600 additional devices to be

25   added for a potential scope reduction of approximately 370,000 customers. PG&E estimates that

26   its transmission and distribution sectionalization and microgrid updates planned for this year
27   could reduce the impact of an event like the October 26 PSPS by approximately 30 percent.

28
                                                2
      DECLARATION REGARDING PSPS IN SUPPORT OF PG&E’S RESPONSE TO ORDER TO SHOW CAUSE
                            AND FURTHER ORDER TO SHOW CAUSE
                                   Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1142 Filed 02/12/20 Page 3 of 3
